By the Court.
The jurisdiction of the Orphans’ Court over the partition of real estate is given and defined by the twelfth and thirteenth sections of the act of 1820. Rev. Laws 779. And the remark js so obvious as to make the mention of it almost superfluous, that those courts have jurisdiction over this matter onty so far as it is expressly given to them. The thirteenth section relates to real estate held by devise undivided, and needs not here be further adverted to. The twelfth section gives jurisdiction, any one or more of the heirs being under the age of twenty-one years, to direct partition of real estate, held undivided by *305reason of descent, among the heirs or persons claiming under them, in such shares and proportions as they may ho entitled to under the laws directing the descent of real estates; and extends only to authorize “ the metes and bounds of each child’s or other heir’s share ” to be ascertained by the commissioners whom the court are to appoint. The application in the present case was for partition betwpea heirs on the one part, and him on the other part who had been a tenant in common with their ancestor, and the division was accordingly made by the commissioners. The case presented by the application, was not within the jurisdiction of the Orphans’ Court. They had not authority by the statute to make an order for such partition.
Let the partition he set aside.